UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-2231


ROBERT MCBRIDE,

                  Plaintiff - Appellant,

             v.

COMMONWEALTH OF VIRGINIA,

                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:08-cv-00367-RBS-JEB)


Submitted:    April 22, 2009                  Decided:   May 6, 2009


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert McBride, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Robert    McBride    appeals       the    district    court’s   orders

dismissing this action challenging the constitutionality of a

Virginia statute and denying his motion for reconsideration.                     We

have     reviewed    the   record      and     find    no   reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.     McBride v. Commonwealth of Virginia, No. 2:08-cv-00367-

RBS-JEB (E.D. Va. filed Sept. 9, 2008, entered Sept. 11, 2008;

filed Sept. 23, 2008, entered Sept. 25, 2008).                   We dispense with

oral   argument      because    the    facts    and    legal     contentions    are

adequately    presented    in    the    materials       before    the   court   and

argument would not aid the decisional process.

                                                                         AFFIRMED




                                         2